UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 25 OMB APPROVAL OMB Number:3235-0080 Expires:February 28, 2009 Estimated average burden hours per response1.00 NOTIFICATION OF REMOVAL FROM LISTING AND/OR REGISTRATION UNDER SECTION 12(b) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number1-7677 LSB Industries, Inc., NYSE Alternext US (American Stock Exchange) (Exact name of Issuer as specified in its charter, and name of Exchange where security is listed and/or registered) 16 South Pennsylvania Avenue, Oklahoma City, Oklahoma 73017, (405) 235-4546 (Address, including zip code, and telephone number, including area code, of Issuer’s principal executive offices) Common Stock, par value $.10 per share and Preferred Stock Purchase Rights (Description of class of securities) Please place an X in the box to designate the rule provision relied upon to strike the class of securities from o17 CFR 240.12d2-2(a)(1) o17 CFR 240.12d2-2(a)(2) o17 CFR 240.12d2-2(a)(3) o17 CFR 240.12d2-2(a)(4) oPursuant to 17 CFR 240.12d2-2(b), the Exchange has complied with its rules to strike the class of securities from listing and/or withdraw registration on the Exchange.1 xPursuant to 17 CFR 240.12d2-2(c), the Issuer has complied with its rules of the Exchange and the requirements of 17 CFR 240.12d2-2(c) governing the voluntary withdrawal of the class of securities from listing and registration on the Exchange. Pursuant to the requirements of the Securities Exchange Act of 1934, LSB Industries, Inc. (Name of Issuer or Exchange) certifies that it has reasonable grounds to believe that it meets all of the requirements for filing the Form 25 and has caused this notification to be signed on its behalf by the undersigned duly authorized person. October 24, 2008 By:Tony M. Shelby Chief Financial Officer Date Name Title 1Form 25 and attached Notice will be considered compliance with the provisions of 17 CFR 240.19d-1 as applicable.See General Instructions. SEC 1654 (03-06) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
